—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
Contrary to petitioner’s assertions, substantial evidence supports the finding that he was guilty of providing unauthorized legal assistance. The evidence presented at the disciplinary hearing included the misbehavior report written by the correction officer stating that he observed petitioner type legal work and pass it to another inmate. The legal work was attached to the report. Petitioner’s protestations of innocence presented questions of credibility which were for the Hearing Officer to resolve. Petitioner’s remaining arguments have been considered and rejected as unpersuasive or unpreserved for review.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.